                                                                                                                                                              Case 2:21-cv-00359-RFB-VCF Document 36 Filed 08/31/21 Page 1 of 3




                                                                                                                                                        1   SAO
                                                                                                                                                            GEORGE M. RANALLI, ESQ.
                                                                                                                                                        2   Nevada Bar No. 5748
                                                                                                                                                            JASON ANDREW FOWLER, ESQ.
                                                                                                                                                        3   Nevada Bar No. 8071
                                                                                                                                                            RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                        4   2340 W. Horizon Ridge Pkwy. Suite 100
                                                                                                                                                            Henderson, Nevada 89052
                                                                                                                                                        5   ranalliservice@ranallilawyers.com
                                                                                                                                                            Attorney for Defendant,
                                                                                                                                                        6   EMPLOYERS MUTUAL CASUALTY COMPANY

                                                                                                                                                        7                       UNITED STATES DISTRICT COURT

                                                                                                                                                        8                             DISTRICT OF NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                        9
                                                                                                       TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                            DEL WEBB COMMUNITIES, INC., a )
                                     2340 W. HORIZON RIDGE PKWY. SUITE 100




                                                                                                                                                       10   Nevada Corporation, and PN II,)
                                                                             HENDERSON, NEVADA 89052




                                                                                                                                                            INC. dba PULTE HOMES OF       )
                                                                                                                                                       11   NEVADA, a Nevada corporation, )
                                                                                                                                                                                          ) CASE NO.: 2:21-cv-00359-RFB-VCF
                                                                                                                                                       12             Plaintiffs,         )
                                                                                                                                                                                          )
                                                                                                                                                       13   vs.                           )
                                                                                                                                                                                          )
                                                                                                                                                            LIBERTY INSURANCE CORPORATION,)        STIPULATION OF THE
                                                                                                                                                       14
                                                                                                                                                            an Illinois corporation;      )         PARTIES REGARDING
                                                                                                                                                            COLONY INSURANCE COMPANY, a   )         EMPLOYERS MUTUAL
                                                                                                                                                       15
                                                                                                                                                            Virginia corporation;         )      CASUALTY COMPANY’S TIME
                                                                                                                                                            EMPLOYERS MUTUAL CASUALTY     )             TO RESPOND
                                                                                                                                                       16
                                                                                                                                                            COMPANY, an Iowa corporation; )
                                                                                                                                                            UNITED SPECIALTY INSURANCE    )
                                                                                                                                                       17
                                                                                                                                                            COMPANY, a Delaware           )
                                                                                                                                                            corporation; WESTFIELD        )
                                                                                                                                                       18   INSURANCE COMPANY, an Ohio    )
                                                                                                                                                            corporation; HARTFORD CASUALTY)
                                                                                                                                                       19   INSURANCE COMPANY, an Indiana )
                                                                                                                                                            corporation; CENTURY SURETY   )
                                                                                                                                                       20   COMPANY, an Ohio corporation; )
                                                                                                                                                            JAMES RIVER INSURANCE COMPANY,)
                                                                                                                                                       21   an Ohio corporation; and      )
                                                                                                                                                            VALLEY FORGE INSURANCE        )
                                                                                                                                                       22   COMPANY, a Pennsylvania       )
                                                                                                                                                            Corporation,                  )
                                                                                                                                                       23                                 )
                                                                                                                                                                      Defendants.         )
                                                                                                                                                       24   ______________________________)

                                                                                                                                                                                                1
                                                                                                                                                                 Case 2:21-cv-00359-RFB-VCF Document 36 Filed 08/31/21 Page 2 of 3




                                                                                                                                                        1    STIPULATION REGARDING EMPLOYERS MUTUAL CASUALTY COMPANY’S TIME
                                                                                                                                                                                       TO RESPOND
                                                                                                                                                        2
                                                                                                                                                                    Plaintiffs and Defendant, Employers Mutual Casualty Company
                                                                                                                                                        3
                                                                                                                                                            (EMC), by and through their respective counsel of record, hereby
                                                                                                                                                        4
                                                                                                                                                            stipulate as follows:
                                                                                                                                                        5
                                                                                                                                                                    Plaintiffs and EMC have reached an agreement in principle
                                                                                                                                                        6
                                                                                                                                                            for the settlement of the Plaintiffs’ claims against EMC, and it
                                                                                                                                                        7
                                                                                                                                                            is     anticipated,     that   granting      this   stipulation   will   save
                                                                                                                                                        8
                                                                                                                                                            judicial resources and litigation costs;
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                        9
                                                                                                       TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                    That Plaintiff’s counsel has granted EMC an extension in
                                     2340 W. HORIZON RIDGE PKWY. SUITE 100




                                                                                                                                                       10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                                                            writing to respond to the outstanding pleading up to and until
                                                                                                                                                       11
                                                                                                                                                            September 15, 2021.
                                                                                                                                                       12
                                                                                                                                                            Dated:     August 31, 2021                 Dated:   August 31, 2021
                                                                                                                                                       13   RANALLI ZANIEL FOWLER                      PAYNE & FEARS, LLP
                                                                                                                                                            & MORAN, LLC
                                                                                                                                                       14
                                                                                                                                                            /s/ Jason Andrew Fowler                    /s/ Sarah J. Odia
                                                                                                                                                       15   __________________________                 ____________________________
                                                                                                                                                            GEORGE M. RANALLI, ESQ.                    SCOTT S. THOMAS, ESQ.
                                                                                                                                                       16   Nevada Bar No. 5748                        Nevada Bar No. 7937
                                                                                                                                                            JASON ANDREW FOWLER, ESQ.                  SARAH J. ODIA, ESQ.
                                                                                                                                                       17   Nevada Bar No. 8071                        Nevada Bar No. 11053
                                                                                                                                                            2340 W. Horizon Ridge Pkwy.                6385 S. Rainbow Blvd.,
                                                                                                                                                       18   Suite 100                                  Suite 220
                                                                                                                                                            Henderson, Nevada 89052                    Las Vegas, NV 89118
                                                                                                                                                       19   Attorneys for Defendants,                  Attorney for Plaintiffs
                                                                                                                                                            EMPLOYERS MUTUAL CASUALTY
                                                                                                                                                       20   COMPANY

                                                                                                                                                       21                                        ORDER

                                                                                                                                                       22   IT IS SO ORDERED:

                                                                                                                                                       23                   August 31, 2021.
                                                                                                                                                                    Dated: _______________
                                                                                                                                                                                                         _____________________________
                                                                                                                                                       24                                                UNITED STATES DISTRICT COURT
                                                                                                                                                                                                         MAGISTRATE JUDGE
                                                                                                                                                                                                   2
                    Case 2:21-cv-00359-RFB-VCF Document 36 Filed 08/31/21 Page 3 of 3


Ashley Strange

From:                                         Sarah J. Odia <sjo@paynefears.com>
Sent:                                         Tuesday, August 31, 2021 1:59 PM
To:                                           Kristina Beck
Subject:                                      RE: Del Webb v. EMC


Yes. You may use my e-signature to file this.

Sarah J. Odia
Partner




P A Y N E & F E A R S L L P • 6385 South Rainbow Boulevard, Suite 220, Las Vegas, NV 89118
Direct 702.851.0303 • Main 702.851.0300 • Fax 702.851.0315
www.paynefears.com • email: sjo@paynefears.com




From: Kristina Beck <KBeck@bodellbove.com>
Sent: Tuesday, August 31, 2021 1:56 PM
To: Sarah J. Odia <sjo@paynefears.com>
Subject: RE: Del Webb v. EMC

Also, can we agree to extend the responsive pleading deadline to September 15? Proposed stip is attached. That should
be plenty of time to finalize the settlement agreement move for voluntary dismissal.




Kristina M. Beck
Bodell Bove LLC
2215 York Road
Suite 515
Oak Brook, IL 60523
Direct: (630) 382-4801
Phone: (630) 382-4800
Facsimile: (630) 468-2158

This e-mail and any attachments thereto, is intended only for use by the addressee(s) named herein and may contain legally
privileged and/or confidential information. If you are not the intended recipient of this e-mail, you are hereby notified any
dissemination, distribution or copying of this email, and any attachments thereto, is strictly prohibited. If you receive this email in
error please notify us immediately by telephone or by replying to the message and permanently delete the original copy and any
copy of any e-mail, attachments, and any printout thereof. Neither this information block, the typed name of the sender, nor
anything else in this message is intended to constitute an electronic signature unless a specific statement to the contrary is included
in this message.




                                                                                1
